Citation Nr: 9915556	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  95-38 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability manifested by pain.  

2.  Entitlement to service connection for a left knee 
disability manifested by pain, other than osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from September 
1970 to September 1994.  

This appeal arises from a July 1995 rating decision of the 
Washington, D.C. regional office (RO).  By that rating 
action, the RO denied service connection for bilateral knee 
pain.  Thereafter, the veteran perfected a timely appeal of 
the denial of service connection for bilateral knee pain.  By 
a June 1996 rating action, the RO granted service connection 
for osteoarthritis of the left knee and assigned a 10 percent 
evaluation for this disability, effective from June 1995.  
The issues remaining for appellate review, therefore, include 
claims of service connection for a right knee disability 
manifested by pain and for any left knee disability 
manifested by pain, other than osteoarthritis.  

By a May 1995 rating action, the RO denied service connection 
for a positive TB tine test with NIH therapy, a bilateral hip 
disability manifested by pain, borderline high blood 
pressure, and a disability causing high cholesterol.  
Following receipt of a notice of disagreement in October 
1995, the RO furnished the veteran a statement of the case 
regarding these claims.  This was done in April 1996.  
Thereafter, no appeal was received, and the RO closed its 
consideration of these issues.  Consequently, the claims of 
entitlement to service connection for a positive TB tine test 
with NIH therapy, a bilateral hip disability manifested by 
pain, borderline high blood pressure, and a disability 
causing high cholesterol are not currently in appellate 
status before the Board of Veterans' Appeals (Board).  See 
38 C.F.R. § 20.302(a), (b) (1998).  


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the veteran has a current right knee disability manifested by 
pain which is attributable to his military service.  

2.  The record contains no competent medical evidence that 
the veteran has a current left knee disability manifested by 
pain, other than osteoarthritis, which is attributable to his 
military service.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a right 
knee disability manifested by pain and for a left knee 
disability manifested by pain, other than osteoarthritis, are 
not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that his 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
A well-grounded claim is a plausible claim, one that appears 
to be meritorious.  See Murphy, 1 Vet.App. at 81.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Id.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred during service, competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet.App. 
465, 469 (1994).  

Throughout the current appeal, the veteran has asserted that, 
as a result of an in-service motorcycle accident which 
occurred in December 1985, he sustained bilateral knee 
disabilities.  As support for these claims, the veteran has 
pointed out that he also injured his right shoulder in this 
in-service motorcycle accident and that service connection 
has been awarded for residuals of a right clavicle resection.  

According to the available service medical records, in June 
1983, the veteran complained of pain in his groin area as 
well as bruised areas on his right knee and left elbow 
following a motorcycle accident which had occurred three days 
prior to the treatment session.  Examination of the veteran's 
right knee revealed ecchymosis of the medial knee, but no 
effusion, tenderness, or instability.  Multiple contusions 
were diagnosed.  In November 1983, the veteran reported that 
he had sustained an injury to his left knee.  He explained 
that he had "jammed [his] knee into [a] rock," that he had 
not broken his skin, and that there was no bruise on this 
joint.  He also described a "giv[ing] . . . out" of his 
knee, pain "at one point medially," and sharp pains on 
climbing stairs.  He reported having no problems with his 
knee prior to this episode.  Examination of the veteran's 
knee demonstrated tenderness over the inferomedial edge of 
the patella, no ligamentous laxity, and no effusion.  The 
assessment of blunt trauma to the knee was given, and the 
recommendation was made to rule out a fracture.  X-rays 
subsequently taken were negative.  

Additionally, a December 1985 service medical report noted 
that the veteran had sustained multiple abrasions to both of 
his knees as well as his left forearm in a motorcycle 
accident.  No diagnosis of a disability of either knee was 
made.  A service medical record dated two weeks later noted 
that the veteran had sustained superficial abrasions over his 
left knee and pretibial area.  

A September 1986 radiology report noted that the veteran had 
a history of a motor vehicle accident in January 1986 and 
crepitus in his right knee.  X-rays taken of the veteran's 
right knee showed "sup patella enthesis."  

At the retirement examination which was conducted in June 
1994, the veteran did not complain of having had problems 
with either of his knees and, in fact, specifically denied 
ever having experienced a "trick" or locked knee.  This 
evaluation demonstrated that his extremities had full range 
of motion and were unremarkable.  No diagnosis of a 
disability of either knee was made.  

According to the post-service medical records, in June 1995, 
the veteran sought treatment for complaints of left knee 
pain.  An orthopedic consultation, which was completed 
approximately one month later, noted the veteran's complaints 
of bilateral knee pain.  At this consultation, the veteran 
reported that he had been involved in a motor vehicle 
accident in 1985 and had sustained, as a result of this 
accident, a left knee injury described as an anterior 
cruciate ligament (ACL) tear with resultant retropatellar 
pain syndrome which was moderately symptomatic with deep knee 
bends and squats.  Examination of the veteran's left knee 
demonstrated 0 to 135 degrees active range of motion, a 
positive patellar grind, a positive Lachman test, and an 
otherwise normal evaluation.  X-rays taken of the veteran's 
left knee showed mild degenerative joint disease.  The 
examiner diagnosed, in pertinent part, left knee 
retropatellar pain syndrome and a left knee ACL deficiency.  

Subsequently, at an examination conducted in February 1996, 
the veteran complained of left knee pain but provided no 
complaints regarding his right knee.  The examiner diagnosed 
mild degenerative joint disease of the veteran's left knee.  
No diagnosis of a right knee disorder was made.  

The Board acknowledges the contentions made by the veteran 
that, as a result of the in-service motorcycle accident in 
December 1985, he incurred right and left knee problems.  In 
this regard, the Board also notes that, according to the 
service medical records, the veteran sustained a contusion to 
his right knee in June 1983, blunt trauma to his left knee in 
November 1983, multiple abrasions to both of his knees in 
December 1985 (described as superficial abrasions over his 
left knee and pretibial area two weeks later in December 
1985), and crepitus and "sup patella enthesis" in his right 
knee in September 1986.  

The fact remains, however, that the June 1994 retirement 
examination revealed no evidence of disability of either 
knee.  Furthermore, what is significant about the 
post-service evidence described above is that no competent 
medical evidence has been presented to show current right 
knee disability manifested by pain or current left knee 
disability manifested by pain, other than osteoarthritis, 
which is attributable to military service.  The post-service 
medical reports have failed to provide evidence of a 
diagnosis of a right knee disability manifested by pain.  
Although the report of the July 1995 orthopedic consultation 
included the examiner's conclusions of left knee 
retropatellar pain syndrome and left knee ACL deficiency, the 
fact remains that these assessments were based upon 
statements regarding the veteran's medical history which the 
veteran himself relayed to the examiner.  See Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  See also LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Moreover, the examiner did not specifically 
link such diagnosed disability to the veteran's period of 
military service, or events coincident therewith, such as the 
in-service problems described above.  

As noted earlier, competent medical evidence of a nexus 
between any current disability and the veteran's active 
military service is required for a finding of a well-grounded 
claim.  See Jones v. Brown, 7 Vet.App. 134 (1994).  Such 
evidence is lacking in this case.  In other words, no one 
with sufficient expertise has provided an opinion that the 
veteran has any current right knee disability manifested by 
pain or any current left knee disorder manifested by pain, 
other than osteoarthritis, which is traceable to the problems 
he experienced in service, or to continued symptoms since 
service.  Consequently, the veteran's claims of service 
connection for a right knee disability manifested by pain and 
for a left knee disability manifested by pain, other than 
osteoarthritis, are not well grounded.  Caluza, supra.  

The Board acknowledges that the veteran's DD Form 214, 
Certificate of Release or Discharge From Active Duty 
(DD 214), indicates that the veteran served from August 2, 
1990 to October 1, 1994 in support of Operation Desert 
Shield/Storm.  However, the DD 214 also notes that the 
veteran was separated from active duty on September 30, 1994 
at the OSAN AB in Korea.  Significantly, the veteran's DD 214 
does not specifically detail any service in the Southwest 
Asia theater of operations during Operation Desert 
Shield/Storm.  Consequently, consideration of the veteran's 
service connection claims based upon the pertinent Persian 
Gulf War regulations is not warranted.  See 38 U.S.C.A. 
§ 1117 (West 1991 and Supp. 1998); 38 C.F.R. § 3.317 (1998).  


ORDER

Service connection for a right knee disability manifested by 
pain is denied.  

Service connection for a left knee disability manifested by 
pain, other than osteoarthritis, is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

